Exhibit 99.1 Date: 12/03/2010 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: ARC ENERGY TRUST Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 09/04/2010 Record Date for Voting (if applicable) : 09/04/2010 Beneficial Ownership Determination Date : 09/04/2010 Meeting Date : 18/05/2010 Meeting Location (if available) : Calgary, AB Voting Security Details: Description CUSIP Number ISIN DRIP TRUST UNITS TRUST UNITS CA0019861081 Sincerely, Computershare Trust Company of Canada /Computershare Investor Services Inc. Agent for ARC ENERGY TRUST
